STOKER, Judge.
Defendant, Carl Arthur Senegal, on October 25,1982, was charged by bill of information with armed robbery in violation of La.R.S. 14:64. On June 24, 1984, following a trial by a 12-person jury, he was found guilty as charged. On July 19, 1984, the trial court sentenced him to serve five years in the Department of Corrections without benefit of probation, parole or suspension of sentence. Defendant appealed this conviction urging one assignment of error.
Defendant filed a motion for an appeal of his conviction and filed one assignment of error but failed to file a brief in this matter. Assignments of error which are not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). This case is therefore subject to only a review for errors patent on the face of the record.
Accordingly, a careful examination of the record pursuant to the provisions of La.C.Cr.P. art. 920 reveals no errors patent. The conviction and sentence imposed upon the defendant by the trial court are therefore affirmed.
AFFIRMED.